DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 18-20,22-23, 28, 31, 33, 35, 38, 43-44, 47, 50 and 53-54) in the reply filed on 6/22/2022 is acknowledged.
Claims 1-17, 21, 24-27, 29-30, 32, 34, 36, 37, 39-42, 45-46, 48-49, 51-52, 55-56, 59 and 61-134 have been canceled, claims 57-58, 60 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 18-20,22-23, 28, 31, 33, 35, 38, 43-44, 47, 50 and 53-54 have been considered on the merits. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 22, 28 and 43 are objected to because of the following informalities:  there are periods after group (a) and (b). They should be replaced with a comma. 
Claim 22, the group (c) discloses “for the markers Epithelial Cadherin, …” It appears there is a missing word, e.g. “including” or “selected from the group comprising.”
Claim 28 discloses peptide sequences “KEAPPAPPQSP” and “GKEAPPAPPQSP.” However, there are no SEQ ID Nos associated. According to the sequence listing, SEQ ID NO. 41-42 are corresponding to the sequences in claim 28, respectively. Applicant is required to disclose SEQ ID NO. for these sequences in the claim. Claim 28 discloses “Wnt-2/IRp (Int-1 -related Protein).” It appears that there should not be any space in the term in the parenthesis. It would be “(Int-1-related protein)” instead.
Claim 28 discloses “FRAT-family member (FRAT: frequently rearranged in advanced T-cell lymphomas).” It would be more appropriate as “Frequently Rearranged in Advanced T-cell lymphomas (FRAT)-family member” instead.
Claim 43 discloses “Jagged-1 (amino acid residues 188-204; CDDYYYGFGCNKFCRPR (SEQ ID NO:1).” The parenthesis should be completed as ““Jagged-1 (amino acid residues 188-204; CDDYYYGFGCNKFCRPR (SEQ ID NO:1)).”
The term “comprises” in line 2 and 4 of claim 44 appears to be more appropriate as “is” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 22-23, 28, 31, 33, 35, 38, 43-44, 47, 50, 53-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 discloses the term “the (canonical) WNT pathway” in line 5 and in line 8 of claim 19. It is note clear if the term in the parenthesis is required as a part of the limitation or it is merely indicating an example. Clarification is required. 
Claim 22 discloses “at least about” in line 11 (group (e)). In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). In< W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).
	Claim 28 is dependent on claim 27 which has been canceled. It is not clear if which claim the claim 28 is dependent on. Clarification is required.
	Claim 28 discloses a Wnt family member, and the members of the family were disclosed in the parenthesis. It is not clear if the members in the parenthesis are species to be selected or examples of the Wnt family member not required by the claim. If the listed members are to be selected as a Wnt family member, applicant is advised to disclose the species/members without the parenthesis.
Claim 31 recites the limitation "the concentration of SB431542 in the system" in line 6.  There is insufficient antecedent basis for this limitation in the claim. There are two wherein clauses listed alternatively, and the claim discloses such that the TGF-beta inhibitor being selected from the group consisting of A83-01 and SB431542; OR the concentration of SB431542 in the system is as listed. Due to its disclosure as an alternative, the second wherein clause does not limit the first wherein clause. Applicant is advised to amend the claim using “and” instead of “or” between these two wherein clauses, and delete “in the system”. Similarly, applicant is advised to amend the limitation of claim 33 with regard to (i) OR (ii). For example, “(ii) wherein the concentration of EGF is from about …”
Claim 43 discloses “Jagged-1 (amino acid residues 188-204; CDDYYYGFGCNKFCRPR (SEQ ID NO:1).” It is not clear if the limitation in the parenthesis is an example or required for the term “Jagged-1”. Clarification is required. It is noted that the parenthesis is no completed.
Claim 50 discloses “Jagged-1 CDDYYYGFGCNKFCRPR (SEQ ID NO:1) (Jagged -1 (188-204))” in lines 2-3. It is not clear if the limitation intends to claim Jagged-1 (full protein) or SEQ ID NO:1. If it is intended as the peptide sequence portion of the full protein, applicant is advised to amend the claim, for example, “CDDYYYGFGCNKFCRPR (SEQ ID NO:1)” or “SEQ ID NO:1.”
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20, 22-23, 28, 31, 33, 35, 38, 47, 50, 53-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A growth factor
The instant claims disclose that the cell culture system comprises any one or more growth factor. The limitation in the claim is not particularly limited, and thus, the scope of growth factor would extremely broad encompassing any known growth factor in the art. The instant specification discloses a few growth factors suitable for differentiating a liver stem cell into a biliary duct cell including an IL6-like cytokine, oncostatin M, or LIF (para. 88); EGF (para. 58). 
Claim 19 discloses that the cell culture system would prevent differentiation of the stem cell into mature liver cells. This limitation requires growth factor that would not differentiate stem cells into mature liver cells. The disclosure of the specification discussed above, particularly para. 88, is directed to growth factors that differentiate into mature liver cells, and thus, does not qualify for the growth factor as claimed. Furthermore, claim 19 discloses that the growth factor is capable of increasing cell metabolism by assisting the cell in releasing cAMP. There is only one example, i.e. thyroid hormone such as T3 (para. 204), in the instant specification, but there is no description what kind of growth factor would belong to this genus. The specification merely states the same limitation without providing any description what would be qualified for the growth factor with the claimed functionality. It is also noted that the functionality of the growth factor disclosed in claim 19 is directed to any cell. While claim 18 discloses liver stem cells, however, the limitation of claim 19 does not particularly limit the type of “cell” of “cell metabolism or the cell releasing cAMP.”
Based on the disclosure, it appears that EGF is the only growth factor that satisfies the requirement as claimed (claim 18) or thyroid hormone (claim 19). The instant specification does not provide any other example of growth factors that belong to the genus of growth factor as claimed in claim 18 or claim 19. 

A stem cell differentiation inhibitor
The instant claims disclose that the cell culture system comprises a stem cell differentiation inhibitor. However, the claims as well as the instant specification disclose only one example of the stem cell differentiation inhibitor, i.e. TGFbeta inhibitor.
The scope of “stem cell differentiation inhibitor” is broad, and the inhibitor is not particularly limited to any specific stem cells while the system is intended for culturing liver stem cells. Thus, the scope encompasses any known agents in the art that could inhibit differentiation of any stem cells. The inhibitor could be chemical agents or it could be mechanical factors, etc. Considering only one species disclosed in the instant specification for the stem cell differentiation inhibitor, and the broad scope of the claimed limitation, it is submitted that the instant specification fails to provide sufficient written description for the entire scope of the claimed subject matter.

A cellular support capable of providing structural and nutritional support
The instant claims disclose that the cell culture system comprises a cellular support capable of providing structural and nutritional support. First, it is not clear the scope of the cellular support as claimed and what would be considered to meet the limitation as claimed. The cellular support as claimed is capable of providing structural and nutritional support. The scope of structural and nutritional support can be broad, and the specification fails to provide sufficient written description what would be examples qualifying the functionality as claimed as a cellular support. As discussed, the specification only discloses that the cellular support comprises a feed cell. It is understood that any known cell culture wares would provide structural support, however, they would not necessarily provide “nutritional” support. It is considered that culture medium would be considered as a cell support providing nutritional support to the cells being cultured therein. However, any culture medium would not necessarily provide structural support to the cells. There is no example provided in the instant specification what would be considered to meet the cellular support as claimed.
Without clearly defining the scope of the cellular support, and merely reciting such that the cellular support would provide structural and nutritional support, one skilled in the art would not necessarily figure out what the scope of this term would be. 
Thus, the instant specification fails to provide sufficient written description to the term “cellular support capable of providing structural and nutritional support.”

M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.”
M.P.E.P. §2163 states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.”
M.P.E.P. § 2163 also recites, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention… one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” and further, “The description needed to satisfy the requirements of 35 U.S.C. 112 "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084.< Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art. In most technologies which are mature, and wherein the knowledge and level of skill in the art is high, a written description question should not be raised for claims >present in the application when originally filed,< even if the specification discloses only a method of making the invention and the function of the invention. See, e.g., In re Hayes Microcomputer Products, Inc. Patent Litigation, 982 F.2d 1527, 1534-35, 25 USPQ2d 1241, 1246 (Fed. Cir. 1992) ("One skilled in the art would know how to program a microprocessor to perform the necessary steps described in the specification. Thus, an inventor is not required to describe every detail of his invention. An applicant's disclosure obligation varies according to the art to which the invention pertains. Disclosing a microprocessor capable of performing certain functions is sufficient to satisfy the requirement of section 112, first paragraph, when one skilled in the relevant art would understand what is intended and know how to carry it out."). In contrast, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.”
As discussed above with regard to the limitations as disclosed in the instant claims, the entire scope of the claimed limitations are not supported by the instant specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20, 22-23, 28, 31, 33, 35, 38, 43-44, 47, 50, 54 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Xian (WO2014/152321; IDS ref. #3 filed 3/4/2021).
	Regarding claim 18-19, 28, 31, 33, 35, 38, Xian teaches a culture medium in a cell culture plate suitable for expanding liver stem cells (p.25, 6th para.; p.129, Example 1), and the culture medium comprises recombinant R-spondin 1 (WNT pathway enhancer), Jagged-1 peptide, SB431542 (a stem cell differentiation inhibitor; TGFbeta inhibitor) and nicotinamide (p.138, 1st full para.). Since Xian teaches a base medium comprising T3 and EGF (p.53, 1-3 paras.), the culture medium for the liver stem cell would inherently contain EGF and T3, which are disclosed as growth factors in claim 33. Xian teaches to use a cell support (e.g. multiwell plates)  (p.117, lines 1-2; p.126, last para.) that contains feeder cells such as 3T3J2 cell line (p.6, 6th para.). The feeder cells in a culture medium plated in a cell culture plates/wells would meet the limitation of a cellular support capable of providing structural and nutritional support.
	Regarding claim 19 directed to the limitation that the system enhances stem cell proliferation and/or prevents stem cell differentiation into mature liver cells, this limitation is a result obtainable from the method of using the claimed product for culturing liver stem cells but it does not provide any structural limitation to the claimed product. Thus, the result obtainable from the using of the product does not limit the product. 
	Regarding claim 19 directed to the growth factor capable of increasing cell metabolism by assisting the cell in releasing cAMP, the limitation is interpreted as thyroid hormone such as T3, and as discussed above, Xian teaches the use of T3 in the base medium (p.53, 1-3 paras.).
	Regarding claim 20 directed to the cell culture system free of BMP inhibitor, HGF or FGF, the culture medium disclosed for liver stem cells does not contain any of these factors, and thus, meet the limitation.
	Regarding claims 22-23 directed to the liver stem cells, the claimed product does not require liver stem cells in the cell culture system. Rather the cell culture system is for liver stem cells, and thus, the limitations of claims 22-23 do not limit the structure of the claimed product.
	Regarding claim 31 directed to the concentration, the limitation is disclosed as optional, and thus, the claim is interpreted without the option. Nevertheless, Xian teaches that SB431542 is at 2 M (p. 55, 5th full para.).
	Regarding claim 33, while the concentration of EGF is disclosed as optional, Xian teaches that the concentration of EGF is at least 5, 10, 20, 25 ng/ml, etc. (p.39, 5th para.).
Regarding claim 35 directed to ECM being Matrigel or a growth factor reduced matrigel, Xian teaches the basement membrane matrix such as Matrigel basement membrane matrix, preferably growth factor-reduced (p.6, 7-8th paras.). It is noted that the presence of ECM or Matrigel coated in the culture plate would be considered as a cellular support capable of providing structural and nutritional support along with the culture medium and a cell culture plate/well. Xian also teaches a notch ligand (Jagged-1 (188-204)) (p.54, 4th para.) and cholera endotoxin (p.7, 6th full para.; p.176, claim 30).
	Regarding claim 47 directed to the concentration of R-spondin 1, Xian teaches 125 ng/ml of R-spondin 1 in the culture medium (p.54, 4th para.).
	Regarding claim 50 directed to the notch ligand being Jagged-1 (188-204), and its concentration, Xian teaches Jagged-1 (188-204) at the concentration of 1 M (p. 54, 4th para.).
Regarding claim 54 directed to the concentration of nicotinamide, Xian teaches the range of nicotinamide concentration being 5-50 mM, particularly approximately 10 mM (p.42, 1-2nd paras; p.138, 1st full para.).
Regarding claim 43-44, as discussed above, Xian teaches ECM, EGF, R-spondin1, SB431542, Jagged-1 (188-204), T3, Cholera endotoxin, nicotinamide, N-acetylcysteine (p.52, 1st para.) and a feeder cell, and growth factor-reduced Matrigel and 3T3J2 feeder cell line as discussed above.
	Thus, the reference anticipates the claimed subject matter. 
Allowable Subject Matter
Claim 53 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	It is noted that claim 53 directed to the concentration of T3 in the claimed product is not rejected by art rejection. The known concentration of T3 being used in the culture medium is approximately 102 to 104 fold less than those claimed. Xian teaches 2 nM of T3 used in the culture medium whereas the T3 concentration of the claimed product is about 0.2 M to about 20 M. Thus, none of prior art teaches the claimed concentration utilized in any cell culture medium, and thus, the subject matter is not anticipated or unobvious over prior art.
	
Relevant Prior Art
The following references are not cited in the claim rejections. However, they are relative to the claimed invention.
Huch Ortega et al. (US 2017/0191030)
Chang et al. (US 2005/0260748)

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632